PER CURIAM:
Wayne Lee Price appeals the district court’s order denying Price’s motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Price, No. 5:03-cr-70006-sgw (W.D.Va. June 19 & July 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.